Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 10 and 18 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 The prior cited art fails to disclose in the context of the claimed invention: 
 “recursively instantiating the plurality of service functions, wherein recursively instantiating the plurality of service functions includes, for each service function of the plurality of service functions beginning at a lowest level service: 
… 
in response to the cloud computing environment not having sufficient resources to instantiate the service function or not complying with the one or more network policies, pausing instantiation, updating the intent-based solution model, re-translating the updated solution model, and begin instantiating an updated service function to an environment with sufficient resources and that complies with the one or more network policies”
Labat et al.  US patent publication 8,589,557- discloses orchestration of software based on resource definitions.  
Kimmet et al. US patent publication 9,128,792- discloses instantiating service functions from the lowest level. 
Brooksbank et al. US patent application publication 2011/0137805- discloses detecting insufficient resources and requesting a secondary cloud for additional resources. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459